Kupferman and Nardelli, JJ., dissent in a memorandum by Nardelli, J., as follows:
I disagree with the holding (among others) of the majority of this Court that the perfeds-from April 3 *457to April 24, 1990 and from April 24 to May 15, 1990 were includable against the People pursuant to CPL 30.30 (4). Its effect is to reward defendants who commit multiple crimes in different jurisdictions by imposing great burdens upon the People pursuant to CPL 30.30 which are not required by the statute or case law.
These periods occurred after the People declared their readiness for trial on March 19,1990. It is the current law that "the defendant ordinarily has the burden of showing that any post-readiness adjournments occurred under circumstances that should be charged to the People” (People v Cortes, 80 NY2d 201, 215; People v Anderson, 66 NY2d 529, 541). However, I note that the affirmation by defense counsel, dated June 14, 1990, made in support of the CPL 30.30 motion generally alleges that "the time charged to the People is in excess of six months from the date of the felony complaint” without going into specific factual allegations as to any periods of time or why any period should be charged against the People. Thus, defendant’s moving papers did not meet the burden of showing the existence of delay beyond the statutory period by demonstrating that there remained a sufficient unexcused period of delay to warrant a dismissal of the charges pursuant to CPL 30.30 (see, People v Lomax, 50 NY2d 351, 357). On the contrary, as noted above, the People submitted necessary facts showing due diligence, to the motion court, in an affirmation in response, dated June 18, 1990, which was served upon defendant’s counsel and which is part of the record. Defendant did not respond to the assertion by the People in that affirmation that "defendants were not produced despite orders to produce”, and did not contest this statement or any other statement in the affirmation, which dealt with the separate, discrete periods of time, unlike defendant’s moving papers. While the People met their burden "to clarify, on the record, the basis for the adjournment” so that the court could properly determine the subsequent CPL 30.30 motion (People v Liotta, 79 NY2d 841, 843), defendant did not even sustain his initial burden, in making the CPL 30.30 motion to dismiss the indictment, of meeting the requirements set forth in CPL 210.45. "The court may deny the motion without conducting a hearing if * * * (b) The motion is based upon the existence or occurrence of facts, and the moving papers do not contain sworn allegations supporting all the essential facts” (CPL 210.45 [5]). Defendant’s motion and supporting affirmation were devoid of "sworn allegations of fact essential to support defendant’s motion” (People v Cole, 73 NY2d 957, 958; compare, People v Santos, 68 NY2d 859, 860 ["Defense counsel, in his affidavit in support of *458the motion, set out a chronology of events”]). This can be contrasted with the facts in People v Betancourt (217 AD2d 462, 463), where "[defendant, through his attorney’s affirmation, met his burden by alleging his arrest on April 30, 1991, the People’s lack of readiness on 15 specified dates and their unreadiness for a period exceeding six months. Defendant did not merely list the adjournment dates * * * [but] identified the specific adjournment periods chargeable to the People due to their lack of readiness, while noting periods that were excludable because of consent or motion practice” (see also, People v Luperon, 85 NY2d 71, 78 ["In the CPL 30.30 context, the People must ordinarily identify the exclusions on which they intend to rely, and the defense must identify any legal or factual impediments to the use of these exclusions.” (Emphasis added.)]). Unlike the facts in People v Luperon (supra), where the defense counsel specifically referred to includable periods in detailed motion papers, and in People v Betancourt (supra), where the attorney’s affirmation cited 15 instances of unreadiness on the part of the People, there was only a conclusory and pro forma motion and supporting affirmation by defense counsel herein.
As noted in the Practice Commentaries: "Defendant, as the moving party must carry the burden of showing the existence of delay beyond the statutory period by alleging the relevant dates in motion papers. Where the defendant’s moving papers indicate an occurrence that would qualify for excludable time, they also must allege sufficient data to show that the delay occasioned thereby has been excluded in calculating the claim of delay beyond the statutory period—i.e., that the excess delay is unexcused—in order to avoid summary denial of the motion.” (Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 30.30, at 175-176 [emphasis in original].)
Even assuming, arguendo, that the motion set forth the required factual allegations, defendant did not show a violation of CPL 30.30. On April 3, 1990, as the majority memorandum notes, co-defendant Tyrone Campbell was not produced because, as defense counsel announced, he was incarcerated in Nassau County. The court adjourned the case to April 5. Obviously, the two days were not includable, since the People only learned of co-defendant’s incarceration in Nassau County from defense counsel on April 3. CPL 30.30 (4) (d) excludes "a reasonable period of delay when the defendant is joined for trial with a co-defendant as to whom the time for trial pursuant to this section has not run”. While the majority asserts "nothing in the record indicates that there was any diligent effort made *459to obtain their appearance” (co-defendant’s on April 3rd and 5th and defendant’s on April 24th), the Assistant District Attorney notified the court that he had spoken to an Assistant District Attorney in Nassau County and an official at the Nassau County Corrections Center and learned not only that Campbell was being held on $20,000 bail for the robbery of a Roy Rogers restaurant but that Campbell was scheduled to appear in court in Nassau County that very same day on that case and therefore could not be produced for the instant case. Criminal Term adjourned the matter to April 24, 1990. As the People assert, the requirement of CPL 30.30 (4) (c) that the People exercise due diligence in securing the defendants’ presence was satisfied. The People had taken steps to discover Campbell’s whereabouts and insured that orders to produce were issued.
Contrary to the contention by the majority, this is not solely an “allegation” contained in the People’s brief upon appeal but demonstrated in the record before this Court, in the prosecutor’s affirmation, cited in both the People’s and defendant’s briefs, and discussed in detail, supra. This affirmation, which is part of the record before us, supports the statements made by the People. The People also followed up with calls to the District Attorney and correctional officials to find out why the co-defendant and defendant had not been produced. Moreover, Campbell had an actual court appearance in Nassau County on the adjourned date. The People accordingly exercised due diligence and “made reasonable efforts to obtain the presence of the defendant for trial” during “the period of delay resulting from detention of the defendant in another jurisdiction” (CPL 30.30 [4] [e]). What the majority refers to as the People offering “excuses for the failure to produce the defendants on various occasions” is nothing less than the above showing by the People of their diligent efforts to produce defendants. People v Anderson (supra), cited by the majority for its statement that there is “nothing in the record” to indicate any diligent efforts to obtain defendants’ appearance, simply notes at the cited page, “Subdivision 4 (e) excludes delay resulting from defendant’s detention in another jurisdiction of which the District Attorney is aware provided he has been diligent in attempting to obtain defendant’s return” (supra, at 540 [emphasis in original]). People v Knight (163 AD2d 583, lv denied 76 NY2d 894), also cited by the majority, reiterates the above quotation from People v Anderson (supra, at 540), and asserts that the factual situation in Knight was that “the People failed to demonstrate that any diligent efforts were made to produce the defendant” (People v Knight, supra, at 585 [emphasis in origi*460nal]). These cases support the proposition that a showing of due diligence is required but do not support the majority’s holding there was no due diligence on the facts before us. Thus, the entire period from April 3 to April 24, 1990 is excludable.
On April 24, 1990, the next adjourned date, defendant and co-defendant had not been produced in New York County. According to defense counsel defendant had testified in Nassau County on that very day. In addition, co-defendant Campbell had still not been produced despite an order to do so. The court adjourned the case until May 15, 1990. Pursuant to CPL 30.30 (4) (a), no showing of due diligence is required for periods of delay attributable to "other proceedings concerning the defendant”. That paragraph is, of course, applicable to the delay occasioned by defendant’s voluntary presence in the Grand Jury in another county on another charge. Moreover, even applying the due diligence test the majority assumes, the period would still be excludable. The People had issued an order to produce co-defendant Campbell and had learned from defense counsel that day that defendant was voluntarily testifying in another jurisdiction that day. I fail to see what else the People could have done. Further the People wanted an adjournment only until April 30 and the case was adjourned to May 15 only because of defense counsel’s vacation plans. Accordingly, the period from April 24 to May 15, 1990 is also excludable.
The majority agrees that the period when the Grand Jury presentations were postponed to allow defendants to testify is excludable, but asserts that the period when the Grand Jury heard testimony regarding matters which arose from defendant’s testimony should be included. The Grand Jury request for additional information was predicated upon the testimony given by the defendants and, therefore, a direct consequence of that testimony. Thus, Criminal Term properly found this period excludable (see, CPL 30.30 [4] [b]). People v Waring (206 AD2d 329, 331, lv denied 84 NY2d 940), cited by the majority, does not deal with the issue herein, but with a case where there was no indication that the presentation to the Grand Jury was delayed at the behest or with the affirmative consent of the defense. Thus, it supports the exclusion of this time since the extra three days were necessitated by the defendant’s appearance before the Grand Jury. People v Fluellen (160 AD2d 219, 221), also cited by the majority for the proposition that time taken up by Grand Jury proceedings is generally chargeable to the prosecution, held that "both the period of delay occasioned by the codefendants’ stated desire to testify before the Grand Jury and other time periods in the subsequent proceed*461ings necessitated thereby” (emphasis added) were improperly charged to the People. This holding is directly analogous to the situation before us and also supports the exclusion of these three days.
The period from January 23, 1990 to February 13, 1990 is deemed includable by the majority since the record for that day contains the single pronouncement that the People were not ready. However, the court, in its later decision, noted that the People "were not aware” of the recovery of defense counsel at the adjourned date. (As the majority notes, defense counsel had requested an adjournment for illness.) GPL 30.30 (4) (b) provides for the exclusion of delay "resulting from a continuance granted by the court at the request of * * * the defendant or his counsel” (emphasis added). While the record does not reveal what was said in the bench conference concerning the prosecutor’s understanding of defense counsel’s condition, the court, which had been present at the time, found that it had been reasonable for the prosecutor to assume counsel would require a further extension of his requested adjournment. Counsel was under an obligation to inform the People when he would actually be available and did not do so. Thus, the 21 day period from January 23, 1990 until February 13, 1990 was also excludable.
The majority memorandum calculates the total time charged to the People at 213 days. Subtracting 42 days alone for the time from April 3 to May 15, 1990, leaves a total of 171 days which is less than the statutory period of 183 days. Also excludable, moreover, is the three day period from June 9 to June 12, 1989, and the 21 days from January 23 to February 13, 1990. This would leave a total of only 147 includable days against the People.
I emphasize that I do not disagree with the propositions of law which are cited by the majority. I simply disagree with their application to the facts before us. I believe that the majority gives too little weight (if any at all) to the affirmation of the People which was uncontroverted by the defendant upon the GPL 30.30 motion. The case of People v Cortes (supra), cited herein and by the majority, was most recently addressed by Preiser in a discussion which demonstrates that the issue before us is one that still remains to be decided. "The Cortes opinion also deals with the question of post-readiness delay. Citing prior opinions the Court pointed out that, although the defense must carry the burden of showing that post-readiness delay should be charged to the People, It is the People’s burden to assure in the first instance that the record of proceedings at *462which the adjournment was actually granted is sufficiently clear to enable the court considering the subsequent CPL 30.30 motion to make an informed decision as to whether the People should be charged’ (80 N.Y.2d at 215-216). This raises the question of whether the Court will continue to permit the point to be litigated at a hearing when the record made at the adjournment is inadequate but the prosecutor alleges the necessary facts in an affidavit, which the defendant controverts. In other words, does failure to make a clear record at the time of the adjournment forever doom the prosecutor on the issue of who should be charged for the time?” (Preiser, 1993 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, CPL 30.30, 1995 Pocket Part, at 17.) Under the facts presented herein, I believe the answer to that question is no. Simply put, the People submitted an uncontroverted affirmation to the CPL 30.30 motion court which alleged the necessary facts, even assuming the inadequacy of the record at the adjournment, which was sufficient for that court to deny defendant’s motion.
Accordingly, I would affirm the judgment of the Supreme Court, New York County (Franklin R. Weissberg, J.), which convicted defendant, after jury trial, of robbery in the second degree and sentenced him, as a second felony offender, to a term of imprisonment of 5 to 10 years.